Citation Nr: 0425779	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for sclerosis of the 
right sacroiliac joint.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to September 1967.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeals from the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  


FINDINGS OF FACT

1.  Sclerosis of the right sacroiliac joint was not present 
in service.  

2.  The first diagnosis of sclerosis of the right sacroiliac 
joint was made many years after service.  

3.  There is no competent medical evidence which links the 
veteran's sclerosis of the right sacroiliac joint to active 
service or a service-connected disability.  

4.  The veteran's service-connected disabilities are: 
degenerative disc disease of the lumbar spine, diabetes 
mellitus, and peripheral neuropathy of the feet.     

5.  A service-connected disability is not the direct and 
proximate cause of the sclerosis of the right sacroiliac 
joint.  

6.  The veteran has a current medical diagnosis of post-
traumatic stress disorder (PTSD).  

7.  There is a medical opinion that relates the veteran's 
PTSD to experiences in Vietnam during service.  

8.  The veteran served in Vietnam as an Army transportation 
boat crewmember.

9.  The veteran's own statements regarding the occurrence of 
stressors in service are credible and consistent with the 
circumstances or conditions of service.


10.  There is credible supporting evidence that the claimed 
inservice stressors occurred. 


CONCLUSIONS OF LAW

1.  Sclerosis of the right sacroiliac joint was not incurred 
in, or aggravated by, active military service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

2.  Post traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the appellant the required 
notice with respect to the claims for service connection on 
appeal in a letter dated August 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claims for service connection.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

II.  Service Connection For Sclerosis Of The Right Sacroiliac 
Joint

The veteran claims entitlement to service connection for 
right sacroiliac joint, a right hip disorder.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran's service entrance examination reveals that the 
veteran had a back injury prior to entry into service.  The 
service medical records reveal that the veteran was also 
treated for back pain during service.  However, there is no 
indication in the service medical records that the veteran 
had complaints of, or treatment for, right hip pain.  In 
September 1967 separation examination of the veteran was 
conducted.  His lower extremities were evaluated as 
"normal," with no abnormalities being noted by the 
examining physician.  

In May 2002, a VA examination of the veteran was conducted.  
The examining physician diagnosed degenerative disc disease 
of the lumbar spine.  The examination also revealed that the 
veteran had sclerosis of the right sacroiliac joint, which 
was confirmed by x-ray examination.  In a December 2002 
rating decision, service connection was granted for 
degenerative disc disease of the lumbar spine.  

In November 2003, another VA examination of the veteran was 
conducted.  On physical examination there was no tenderness 
of the right sacroiliac joint.  The examining physician 
reviewed all of the medical evidence of record and rendered 
an opinion that there was no relationship between the 
veteran's service-connected degenerative disc disease of the 
lumbar spine and the sclerosis of the right sacroiliac joint.  
Rather, the physician's opinion was that the veteran's 
sclerosis of the right sacroiliac joint was due to age and 
obesity.  

In August 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified that he had not been diagnosed with sclerosis of 
the right sacroiliac joint prior to the May 2002 VA 
examination.  He stated that he felt that his service-
connected back disability caused the sclerosis of the right 
sacroiliac joint. 

The preponderance of the evidence is against the veteran's 
claim for service connection for sclerosis of the right 
sacroiliac joint.  Review of the veteran's service medical 
records does not reveal that he had any diagnosis of this 
disability during service.  The medical evidence of record 
reveals that the veteran was first diagnosed with sclerosis 
of the right sacroiliac joint in 2002, decades after he 
separated from service.  Moreover, there is no medical 
opinion which in any way relates the disability to military 
service or to any of the veteran's service-connected 
disabilities.  Indeed, the medical evidence of record 
indicates otherwise.  As such, service connection for 
sclerosis of the right sacroiliac joint is denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection for PTSD

As noted above, generally, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  Service connection for post traumatic 
stress disorder requires (1) medical evidence establishing a 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

In present case, the medical evidence of record shows 
diagnoses of PTSD.  Specifically, outpatient medical records 
from a VA contract provider indicate that the veteran has 
PTSD.  In November 2003, a VA Compensation and Pension 
examination of the veteran was conducted.  The diagnosis was 
PTSD and the examiner related the veteran's PTSD to trauma 
and disturbing emotional experiences during service in 
Vietnam.  

The key difficulty with the veteran's claim for service 
connection for PTSD is credible supporting evidence that a 
claimed inservice stressor occurred.  The evidence of record 
reveals that the veteran served in the Army as a watercraft 
crewmember in a boat transportation unit.  The evidence of 
record also clearly reveals that the served in Vietnam.  
However, the veteran did not receive any awards which would 
indicate that he served in combat.  


The veteran has reported several stressful events which he 
claims he experienced during service.  The veteran reported 
seing killed and injured civilians, including children, and 
witnessing the general poverty and suffering of Vietnamese 
citizens.  These events are anecdotal and cannot be verified 
by the service department.  He also reported seing bodies of 
dead service members, but could not give names or units so 
that the casualties could be verified.  However, there is one 
stressor which the veteran has reported which is supported by 
the evidence of record.  

The veteran served as a crewmember of landing craft type 
boats which were used to transport supplies for the Army.  
During such transport missions, the veteran states that he 
was aboard boats which were subjected to enemy fire.  In 
November 2002, the U.S. Armed Services Center for Unit 
Records Research (USASCURR) was able to confirm that the 
veteran served in the 5th Transportation Company while in 
Vietnam and that this unit operated in support of the 9th 
Infantry Division.  Further documentation reveals that the 
5th Transportation Company operated an many ports through out 
Vietnam including at Dong Tam.  Finally, USASCURR was able to 
confirm that during March and July 1967 the 9th Infantry 
Division came under attack at Dong Tam.  At the April 2004 
hearing before the Board, the veteran testified that he was 
aboard supply boats at Dong Tam which came under attack.  

The Board acknowledges that the evidence provided by the 
service department does not specifically confirm that the 
elements of the 5th Transportation Company at Dong Tam came 
under attack, nor can they confirm that the veteran was 
actually stationed aboard the specific supply boats that went 
to Dong Tam.  However, the veteran's story with respect to 
these stressors has been consistent even before certain 
elements were verified by the service department, and it is 
consistent with the circumstances or conditions of his 
service.

Therefore, the Board finds that the is credible supporting 
evidence that the veteran served aboard supply boats at Dong 
Tam which provided support to the 9th Infantry Division and 
came under attack.  The VA examiner specifically indicated 
that the veteran's stressor of being under fire in making the 
diagnosis of PTSD. 

In the present case, there is credible supporting evidence 
that, during service in Vietnam, the veteran was subjected to 
attack and enemy fire as a crewmember aboard Army supply 
boats.  This is one of the stressors specifically mentioned 
in the November and December 2003 VA examination reports as 
being causative in the veteran's developing PTSD.  

The United States Court of Appeals for Veterans Claims has 
held that a claimed stressor need not be confirmed in every 
detail.  Souzzi v. Brown, 10 Vet App 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

The Board finds that the evidence of record is at least in 
equipoise as to the requirements of 38 C.F.R. § 3.304(f).  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, entitlement to service connection 
for PTSD is warranted.


ORDER

Service connection for sclerosis of the right sacroiliac 
joint is denied.

Service connection for PTSD is granted.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



